Citation Nr: 1334680	
Decision Date: 10/30/13    Archive Date: 11/06/13

DOCKET NO.  10-15 180	)	DATE
	)
	)


THE ISSUE

Whether a January 1983 decision of the Board of Veterans' Appeals denying a claim of entitlement to service connection for a nervous disorder should be revised or reversed due to clear and unmistakable error (CUE).




ATTORNEY FOR THE BOARD

Shamil Patel, Counsel



INTRODUCTION

The Veteran, who is the moving party, served on active duty from April 1977 to April 1980.

He is requesting revision or reversal of a January 1983 decision of the Board of Veterans' Appeals (Board/BVA) on the grounds of CUE, to the extent the Board denied his claim for service connection for a nervous disorder.

Historically, he was granted service connection for schizophrenia in a May 1993 Board decision.  In a March 2005 written statement, he raised the issue of CUE in the January 1983 Board decision, as well as in several other prior rating decisions by the Regional Office (RO) that also had denied his claim for service connection for a nervous disorder.  In a February 2008 decision, the Board found that revision or reversal of the prior rating decisions on the basis of CUE was not warranted.  He appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court/CAVC), which, in a September 2009 decision, found that the February 2008 Board decision addressed the CUE allegations regarding the prior RO decisions, but did not also adjudicate the CUE challenge with respect to the Board's January 1983 decision.

In February 2012, in connection with a separate appeal filed by the Veteran, the Board promulgated another decision that, in part, concluded that his CUE claim with respect to the January 1983 Board decision had been finally decided in the February 2008 Board decision.  He also appealed that decision to the Court.  And in May 2013, the Court again stated that the February 2008 Board decision did not adjudicate his CUE claim with respect to the January 1983 Board decision, therefore again remanded this claim to the Board for the necessary adjudication.



FINDING OF FACT

The Board's January 1983 decision denying service connection for an acquired psychiatric disorder ("nervous disorder") was adequately supported by the evidence then of record and was not undebatably erroneous.  The record does not indicate the correct facts, as they were known at the time, were not before the Board or that the Board incorrectly applied statutory or regulatory provisions extant at that time, such that the outcome of the claim would have been manifestly different but for the error.


CONCLUSION OF LAW

The Board's January 1983 decision did not involve CUE.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400, 20.1403 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) outlines procedural assistance VA must provide claimants in certain cases.  If the VCAA is applicable, the Board must ensure adherence to the required notice and assistance obligations.  However, the VCAA does not apply to CUE claims, irrespective of whether the Board or the local RO issued the decision in question.  See Parker v. Principi, 15 Vet. App. 407 (2002); Livesay v. Principi, 15 Vet. App. 165, 178-179 (2001).  See also 38 C.F.R. § 20.1411 (2013) (obligations imposed by other statutes listed are not applicable to motions to revise or reverse Board decisions).


CUE

A.  Applicable Law

A decision of the Board is final, unless timely appealed, the Chairman orders reconsideration of the decision, or some other exception to finality applies.  38 U.S.C.A. §§ 7103, 7104(a) 38 C.F.R. §§ 20.1100, 20.1104.  One of these exceptions is if it is determined by collateral attack that the decision involved CUE.  38 U.S.C.A. §§ 5109A(a), 7111(a).  Motions for review of prior Board decisions on the grounds of CUE are adjudicated pursuant to the Board's Rules of Practice at 38 C.F.R. §§ 20.1400-20.1411.

If the evidence establishes CUE, an undebatable, outcome-determinative error, the prior decision must be reversed or revised, and the decision constituting reversal or revision has the same effect as if the decision had been made on the date of the prior decision.  38 U.S.C.A. § 7111(b).  See also 38 C.F.R. § 3.105(a).

CUE is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that, when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  38 C.F.R. § 20.1403(a); Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  The "benefit of the doubt" rule of 38 U.S.C.A. § 5107(b) [and the implementing regulation, 38 C.F.R. § 3.102] does not apply to a motion to revise a Board decision due to CUE.  38 C.F.R. § 20.1411(a).


To warrant revision of a Board decision on the grounds of CUE, there must have been an error in the Board's adjudication of the appeal that, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be, ipso facto, clear and unmistakable.  38 C.F.R. § 20.1403(c).  CUE does not include a change in medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision, VA's failure to fulfill the duty to assist, a disagreement as to how the facts were weighed or evaluated, or a change in the interpretation of a statute or regulation that was previously correctly applied.  38 C.F.R. § 20.1403(d).

A motion for revision of a decision based on CUE must be in writing and must be signed by the moving party or that party's representative.  A request for revision of a Board decision based on CUE may be instituted by the Board on its own motion or upon request of the claimant.  38 U.S.C.A. § 7111(c); 38 C.F.R. § 20.1400(a).  The motion must include the name of the Veteran; the name of the moving party if other than the Veteran; the applicable VA file number; and the date of the Board decision to which the motion relates.  Motions that fail to comply with these requirements shall be dismissed without prejudice.  38 C.F.R. § 20.1404(a).

In addition, the motion must set forth clearly and specifically the alleged CUE, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  Non-specific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, are insufficient to satisfy these requirements.  Motions that fail to comply with these requirements shall be dismissed without prejudice to refiling.  38 C.F.R. § 20.1404(b).  See also Disabled American Veterans v. Gober, 234 F.3d 682 (Fed. Cir. 2000), cert. denied, 121 S.Ct. 1605 (2001) (invalidating the provision of 38 C.F.R. § 20.1404(b) that required that a motion be denied if the pleading requirements of that section were not met).


A claim requesting review for CUE may be filed at any time after the underlying decision is made.  38 U.S.C.A. § 7111(d); 38 C.F.R. § 20.1404(c).  Pursuant to an opinion of VA's General Counsel, VAOPGCPREC 1-98, the Board's authority applies to any claim pending on or filed after the date of enactment of 38 U.S.C.A. § 7111 on November 21, 1997.  See 38 C.F.R. § 20.1400.

The Court has reaffirmed that a finding that there was such error "must be based on the record and the law that existed at the time of the prior . . . decision."  Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).  Subsequently developed evidence may not be considered in determining whether error existed in the prior decision.  Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).  The error must be one that would have manifestly changed the outcome at the time that it was made. Kinnaman v. Derwinski, 4 Vet. App. 20, 26 (1993). "It is a kind of error, of fact or of law, that when called to the attention of later reviewers, compels the conclusion, to which reasonable minds cannot differ, that the results would have been manifestly different but for the error." Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  Clear and unmistakable errors "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell, 3 Vet. App. at 313.

B.  Analysis

Although he first raised the issue of CUE in a March 2005 statement, the Veteran's specific CUE argument was made in an August 2008 brief to the Court.  He argued that the January 1983 Board decision did not properly consider all of the evidence that was considered in the subsequent May 1993 Board decision that ultimately reopened and granted his claim for service connection for a nervous disorder, more specifically, for schizophrenia.  He maintained that, if the two decisions were compared, it was clearly shown that the evidence considered in both decisions was the same, and therefore the Board erred in its earlier January 1983 decision.

He is essentially disagreeing with how the evidence was weighed or evaluated in the prior January 1983 decision, which, as explained, is not a valid basis for establishing CUE.  38 C.F.R. § 20.1403(d).

Moreover, his allegation that the two decisions were based on the same evidence is factually incorrect.  Most notably, the January 1983 decision was based on his service treatment records (STRs), the report of a December 1980 VA examination, and lay statements dated in 1981 from his acquaintances.  The STRs and VA examination report were both unremarkable for any findings of a mental disorder, and the Board relied on this evidence in denying his claim.

In contrast, the more recent May 1993 decision, so from more than 10 years later that granted service connection for schizophrenia, not only considered the above evidence, but also considered VA records from 1981.  These records show he was hospitalized in March and April of that year for auditory hallucinations, aggressive and destructive behavior, and multiple somatic complaints.  When discharged, the diagnosis was schizophreniform disorder.  Still additional records from that same year show he was hospitalized again in September and again diagnosed with schizophrenia.  In eventually reopening and granting his claim for service connection, the Board relied on these additional records in determining that he was diagnosed with a chronic psychosis disorder within one year of his discharge from service to warrant presuming this disorder was incurred during his service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309.  According to 38 C.F.R. § 3.384, a "psychosis" includes the following specific disorders:  brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified (NOS), schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder.

It is obvious from the record that the January 1983 and May 1993 Board decisions were not based on the same evidence.  Specifically, the 1981 VA treatment records addressed in May 1993 were not associated with the claims file in January 1983, and therefore not considered in that prior decision.


In 1992, so in the interim between the decisions in 1983 and 1993, the Court decided the appeal of Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  In Bell, the Court held that VA has constructive, even if not actual, notice of evidence generated within VA's healthcare system, and it is therefore deemed to be in VA's possession, even if not physically in the file.  However, the Court's holding in Bell applies only prospectively, not retroactively, so only as of 1992 onwards.  And, as explained, the law as it existed at the time of the decision now being collaterally attacked is exclusively the law used and considered when determining whether that prior decision involved CUE.  In other words, the Court's holding in Bell, since not until 1992, does not apply to the Board's January 1983 decision.  Also, during the adjudication of that claim the Veteran did not report that he had been treated by VA for any relevant disability or condition, including hospitalized.  So VA, including the Board, was totally unaware of that treatment, even though admittedly relevant.  Therefore, while as it turns out he was treated for schizophrenia by VA in 1981, the Board had no actual or even constructive knowledge of that treatment at the time it rendered its January 1983 decision.

CUE is outcome determinative and "is based upon an assertion that there was an incorrect application of the law or fact as it existed at the time of the disputed adjudication."  Caffrey v. Brown, 6 Vet. App. 377, 383 (1994).  Because the fact of the Veteran's March 1981 hospitalization was not known at the time of the January 1983 Board decision, its subsequent discovery is not a valid basis for CUE.

For these reasons and bases, the Board finds that the Veteran, as the moving party, has not demonstrated grounds for revision or reversal of the Board's January 1983 decision on the basis of CUE.  38 U.S.C.A. § 7111; 38 C.F.R. §§ 20.1400-1411.  There being no other allegations of fact or law, his motion is denied.



ORDER

The motion for revision or reversal of the Board's January 1983 decision denying service connection for a nervous disorder is denied.



                       ____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



